FOURTH AMENDMENT TO


CREDIT AGREEMENT

        THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (“this Amendment”) is dated as
of August 3, 2006 (the “Effective Date”), by and among BOOKS-A-MILLION, INC., a
Delaware corporation (“BAM”), and its wholly-owned subsidiaries AMERICAN
WHOLESALE BOOK COMPANY, INC., an Alabama corporation (“AWBC”) and AMERICAN
INTERNET SERVICE, INC., an Alabama corporation (“AIS”) and the wholly-owned
subsidiaries of AIS, booksamillion.com, inc., an Alabama corporation
(“bam.com”), NETCENTRAL, INC., a Tennessee corporation (“NI”), and FAITHPOINT,
INC. an Alabama corporation (“FaithPoint”); BAM, AWBC, AIS, bam.com, NI and
FaithPoint are sometimes together referred to as the “Initial Participating
Entities”; the Initial Participating Entities, together with all Persons that
hereafter become Participating Entities, being hereafter sometimes together
referred to as the “Borrowers”), BANK OF AMERICA, N.A., a national banking
association (“BofA”), and the various lenders identified on the signature pages
hereto (collectively, the “Lenders”); and BANK OF AMERICA, N.A., a national
banking association, as agent for the Lenders (the “Agent”).


RECITALS

        A.     The Borrowers, the Lenders and the Agent have previously entered
into that certain Credit Agreement dated as of July 1, 2002 (together with any
and all amendments thereto, including, but not limited to (i) that certain First
Amendment to Credit Agreement dated as of June 14, 2004, (ii) that certain
Second Amendment to Credit Agreement dated as of June 20, 2005, and (iii) that
certain Third Amendment to Credit Agreement dated as of June 30, 2006, the
“Credit Agreement”). Capitalized terms not otherwise herein defined shall have
the meanings given them in the Credit Agreement.

        B.     The Borrowers, the Lenders and the Agent now desire to modify the
limit on unsecured indebtedness allowed by the Credit Agreement and to make the
other changes set forth in this Amendment.


AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing recitals and in
further consideration of the mutual agreements set forth herein, the Borrowers,
the Lenders and the Agent hereby agree as follows, with such agreements to
become effective as of the Effective Date:

        1.

Recitals. The recitals hereinabove are hereby incorporated by this reference as
if fully set forth herein.


        2.

Rules of Construction. This Amendment is subject to the rules of construction
set forth in Section 1.2 of the Credit Agreement.


        3.

Representations and Warranties of Borrowers. The Borrowers represent and warrant
to the Lenders and the Agent as follows:


                (a)

Representations and Warranties in Credit Documents. All of the representations
and warranties set forth in the Credit Documents are true and correct in all
material respects on and as of the Effective Date, except to the extent that
such representations and warranties expressly relate to an earlier date.


                (b)

No Default. As of the Effective Date, the Borrowers are in compliance in all
material respects with all the terms and provisions set forth in the Credit
Documents on their part to be observed or performed, and, no Event of Default,
nor any event that upon notice or lapse of time or both would constitute such an
Event of Default, has occurred and is continuing.


                (c)

Organizational Documents. The articles of incorporation and bylaws of the
Borrowers have not been modified or amended since July 1, 2002.


        4.

Amendments to Credit Agreement. Effective as of the Effective Date, the Credit
Agreement is hereby amended by deleting the amount “$5,000,000” set forth in
Section 5.8.9(h) and substituting therefor the amount “$12,500,000.”


        5.     Credit Documents to Remain in Effect. Except as expressly amended
herein, the Credit Agreement and the other Credit Documents shall remain in full
force and effect in accordance with their respective terms.

        6.     No Novation, etc. Nothing contained in this Amendment shall be
deemed to constitute a novation of the terms of the Credit Documents, nor
release any party from liability for any of the Loans, nor affect any of the
rights, powers or remedies of the Lenders under the Credit Documents, nor
constitute a waiver of any provision thereof, except as specifically set forth
in this Amendment.

        7.     References in Credit Documents. Effective as of the Effective
Date, all references in the Credit Documents to the “Credit Agreement” shall
refer to the Credit Agreement as amended by this Amendment, including but not
limited to, the extension of the Maturity Date, and as the Credit Agreement may
be further amended from time to time.

        8.     Governing Law, Successors and Assigns, etc. This Amendment shall
be governed by and construed in accordance with the laws of the State of Georgia
and shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns.

        9.     Headings. The descriptive headings of the sections of this
Amendment are for convenient reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.

        10.     Entire Agreement. This Amendment constitutes the entire
understanding to date of the parties hereto regarding the subject matter hereof
and supersedes all prior and contemporaneous oral and written agreements of the
parties thereto with respect to the subject matter hereof.

        11.     Severability. If any provision of this Amendment shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

        12.     Counterparts. This Amendment may be executed in any number of
counterparts, each of which so executed shall be deemed an original, but all
such counterparts shall together constitute but one and the same instrument.

        13.     Effect of this Amendment. This Amendment amends and supplements
the Credit Agreement and shall be construed as if it is a part thereof for all
purposes.

        [Remainder of this page intentionally left blank]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Borrowers, the Lenders and the Agent have caused
this Amendment to be executed and delivered by their duly authorized
representatives on the dates set forth below their signature, to be effective as
of the Effective Date.




                                                     BOOKS-A-MILLION, INC.


                                                     By:/s/ Sandra B. Cochran
                                                              Its: President and Chief Executive Officer

                                                     Dated:   August 3, 2006


                                                     NETCENTRAL, INC.


                                                     By:/s/ Sandra B. Cochran
                                                              Its: President and Chief Executive Officer

                                                     Dated:   August 3, 2006


                                                     AMERICAN INTERNET SERVICE, INC.


                                                     By:/s/ Sandra B. Cochran
                                                              Its: President and Chief Executive Officer

                                                     Dated:   August 3, 2006


                                                     AMERICAN WHOLESALE BOOK COMPANY, INC.


                                                     By:/s/ Sandra B. Cochran
                                                              Its: President and Chief Executive Officer

                                                     Dated:   August 3, 2006


                                                     booksamillion.com, inc.


                                                     By:/s/ Sandra B. Cochran
                                                              Its: President and Chief Executive Officer

                                                     Dated:   August 3, 2006


                                                     FAITHPOINT, INC.


                                                     By:/s/ Sandra B. Cochran
                                                              Its: President and Chief Executive Officer

                                                     Dated:   August 3, 2006


                                                     BANK OF AMERICA, N.A., as Agent


                                                     By:/s/ Kristine Thennes
                                                              Its: Vice President

                                                     Dated:   August 3, 2006


                                                     BANK OF AMERICA, N.A., as a Lender


                                                     By:/s/ David Jackson
                                                              Its: Senior Vice President

                                                     Dated:   August 3, 2006


                                                     AMSOUTH BANK, as a Lender


                                                     By:/s/David Simmons
                                                              Its: Senior Vice President

                                                     Dated:   August 3, 2006


                                                     SUNTRUST BANK, as a Lender


                                                     By:/s/ Kelly Gunter
                                                              Its: Vice President

                                                     Dated:   August 3, 2006


                                                     WACHOVIA BANK, N.A., as a Lender


                                                     By:/s/ Austin Davis
                                                              Its: Vice President

                                                     Dated:   August 3, 2006


                                                     WELLS FARGO BANK, N.A., as a Lender


                                                     By:/s/ Randall Rupp
                                                              Its: Vice President

                                                     Dated:   August 3, 2006

